COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      James Fontenot and Jan Fontenot V. Jeffery Gibson

Appellate case number:    01-12-00747-CV

Trial court case number: 998611

Trial court:              Co Civil Ct at Law No 3 of Harris County

Date motion filed:        May 31, 2013

Party filing motion:      Appellee, Jeffery Gibson

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Jane Bland
                           Acting individually          Acting for the Court

Panel consists of: Chief Justice Radack and Justices Bland and Huddle


Date: July 1, 2013